Case 1:16-cr-00515-NGG-LB Document 100 Filed 07/28/20 Page 1 of 6 PageID #: 6261

                                                                                    Wilson Sonsini Goodrich & Rosati
                                                                                    Professional Corporation
                                                                                    1301 Avenue of the Americas
                                                                                    40th Floor
                                                                                    New York, New York 10019-6022
                                                                                    O: 212.999.5800
                                                                                    F: 212.999.5899




                                                   July 28, 2020
 VIA CM/ECF

 The Honorable Nicholas G. Garaufis
 Senior United States District Judge
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

        Re:     United States v. OZ Africa Management GP, LLC, No. 1:16-cr-00515-NGG

 Dear Judge Garaufis:

         Consistent with the Court’s direction during the telephonic status conference on July 23,
 2020, this letter is respectfully submitted to address: (i) the restitution amount that is being jointly
 recommended by the “Parties” – collectively, the Government, Defendant OZ Africa Management
 GP, LLC, and the victims represented by this firm who comprise approximately 68% of the former
 equity owners of Africo (the “Identified Victims”) – as a reasonable restitution amount to be
 awarded to the Identified Victims, (ii) a description of the efforts undertaken by this firm to identify
 the former equity holders of Africo who are victims in this case, and (iii) the requirements, if any,
 under 18 U.S.C. § 3664(d)(5). We also address what we see as the next steps to allow this matter to
 proceed to sentencing.

 The Recommended Restitution Amount

          As the Court is aware, having found that the Africo stakeholders represented by our firm are
 victims of a crime covered by the MVRA, they are entitled to mandatory restitution in an amount
 equivalent to their losses – the greater of the value of the property harmed at the time of loss or the
 time of sentencing – as well as any expenses incurred as a result of their participation in the
 Government’s investigation, prosecution, and sentencing of the defendant, including attorneys’ fees
 and costs. See 18 U.S.C. § 3663A(b). While the Second Circuit has made clear that the calculation
 of restitution may be a “vexing task,” the calculation is not required to be “mathematically precise”
 and instead need only be a “reasonable approximation . . . supported by a sound methodology.”
 United States v. Gushlak, 728 F.3d 184, 195-96, 200 (2d Cir. 2013); see also United States v. Jafari,
 663 F. App’x 18, 24-25 (2d Cir. 2016); United States v. Murdock, 542 F. App’x 57, 59 (2d Cir.
 2013)

        To assist the Court in arriving at a reasonable approximation of restitution, the Parties
 submitted differing valuations for 100% of Africo’s interest in the Kalukundi mining rights, both at
 the time of loss (in or around April 2008), and at or around the time of sentencing. The Identified


            AUSTIN     BEIJING BOSTON   BRUSSELS  HONG KONG  LONDON   LOS ANGELES  NEW YORK   PALO ALTO
                     SAN DIEGO  SAN FRANCISCO  SEATTLE  SHANGHAI WASHINGTON, DC   WILMINGTON, DE
Case 1:16-cr-00515-NGG-LB Document 100 Filed 07/28/20 Page 2 of 6 PageID #: 6262




 The Honorable Nicholas G. Garaufis
 July 28, 2020
 Page 2 of 6


 Victims, through their mining experts, asserted that the value of the mining rights to Africo at the
 time of sentencing was approximately $422 million; the Government, with the assistance of its
 financial expert, calculated that those rights had a value of approximately $151 million; and
 Defendant, with the assistance of its experts, calculated that those rights had a value of
 approximately $25 million.

         After extensive discussions, the Parties jointly recommended to the Court on July 13th that
 the amount of restitution to be paid to the Identified Victims by Defendant (the “Recommended
 Restitution Amount”) be $136 million, inclusive of fees and costs incurred by counsel for the
 Identified Victims as provided for by the MVRA. See 18 U.S.C. § 3663A(b). This number is
 supported by a sound methodology as set forth below.

         As the Court is aware from the extensive briefing and the voluminous expert reports it has
 received from the Parties, the Government and the Identified Victims advocated the use of the
 discounted cash flow (“DCF”) valuation methodology. There was some disagreement over, among
 other things, the appropriate discount rate to use in that methodology. The Government, through its
 financial expert, noted a range of discount rates and ultimately recommended a discount rate of
 19.6%. The Identified Victims, through its mining experts, explained that a discount rate no higher
 than 12% was appropriate, and that such a rate was supported by every comparable mining
 transaction in the region for a copper/cobalt mine. The Defendant, through its experts, opposed the
 use of DCF valuation, but argued that if DCF methodology was to be used, the discount rate should
 be 24%. Despite the differing views on the applicable discount rate, however, all Parties
 acknowledge that there is a range of reasonableness for a reasonable restitution award in this matter.
 As a result, using a discount rate of approximately 16.66% – a rate between the various rates
 advanced by the Parties – and applying that rate to the DCF model prepared by the Government’s
 financial expert, which the Parties have also agreed to adopt for these purposes, generates a value for
 Africo’s mining rights in the Kalukundi mine of approximately $215 million, which after a
 deduction for the proceeds from the sale of shares, and the addition of attorneys’ fees and costs,
 comes to $136 million for the Identified Victims who comprise 68% of the former Africo owners. A
 chart reflecting this calculation is attached hereto as Exhibit A.

          Based on the significant work performed by the Parties and their respective experts, and the
 lengthy settlement discussions that have since ensued, the Parties are in agreement and submit that
 $136 million constitutes a “reasonable approximation” of the loss to the Identified Victims, and one
 that is based on a proper methodology, and therefore recommend to the Court that it accept and “So
 Order” this amount as the restitution to be paid by Defendant to the Identified Victims.

 The Efforts to Identify the Victims

         The Court inquired of the efforts undertaken by this firm to identify the victims in this
 matter. We advise as follows: this firm was engaged by a group of former equity holders of Africo
 in early 2017 (the “Client Group”), shortly after the charges against the Defendant and the deferred
Case 1:16-cr-00515-NGG-LB Document 100 Filed 07/28/20 Page 3 of 6 PageID #: 6263




 The Honorable Nicholas G. Garaufis
 July 28, 2020
 Page 3 of 6


 prosecution agreement for Och Ziff Capital Management were publicly announced. The original
 Client Group was comprised of certain former board members, officers and employees of Africo,
 who were also equity holders. The Client Group then expanded its number by using surviving
 company records, public filings and word of mouth. In addition, the Client Group contacted
 Africo’s original underwriters, Haywood Securities, TD Securities, and Canaccord Genuity
 Corporation, and those companies in turn contacted (by email or mail) its clients who could be
 identified and who held Africo shares at the requisite time. As a result of the efforts of the Client
 Group, Wilson Sonsini now represents approximately 160 former Africo equity owners from around
 the world constituting approximately 68% of the total equity held in Africo during the relevant time.

         As we advised Your Honor, despite the extensive efforts of the Client Group to identify
 victims who were significant holders of Africo equity – an undertaking that was not the
 responsibility of the Client Group or its counsel – there remain the holders of approximately one-
 third of the equity of Africo who have not been identified.1 Neither the Client Group, Wilson
 Sonsini nor the Government have been able to locate a complete list of relevant shareholders. We
 have also confirmed with Computershare, Africo’s transfer agent, that it also does not possess a list
 of all beneficial owners of Africo securities at the relevant time. And notwithstanding the
 widespread publicity concerning the potential restitution claim, no additional former shareholders
 have come forward beyond those already identified by the Client Group.

         While we are aware of no complete list of Africo investors, we did receive two partial lists
 from surviving company records of Africo shareholders as of May 2008. The first list, known as the
 Registered Shareholder List, covers what we believe to be all or substantially all of the 27 million
 outstanding shares of Africo in the relevant time period, but approximately 25 million of those
 shares are registered in the name of securities depositories in the United States and Canada, Cede &
 Co. and CDS & Co. respectively, which act as a nominee for brokerage firms. As a result, we
 cannot identify any actual shareholders who own shares registered in the name of the depositories
 and have no way to reasonably contact such shareholders. We do note that almost all of the
 remaining 2 million shares on that list, who are actually identified by name, are already part of the
 Client Group.

        The second partial list consists of shareholders who chose to make their identity, mailing
 address and share ownership known to Africo for the purposes of receiving corporate notices (the
 “Company List”). This Company List does not provide any information identifying the
 shareholders’ stockbroker, or any email or phone contact details. But the Company List does
 include the names and home addresses or PO Box details (as of May 2008) for 2,275 shareholders
 who collectively held 7,726,274 shares of Africo. Again, Wilson Sonsini already represents the


    1
       While we understand that the Government undertook efforts of its own through the FBI to
 contact victims, we are not aware of the full extent of those efforts and believe the Government can
 best address the efforts it undertook to identify and notify victims in this matter.
Case 1:16-cr-00515-NGG-LB Document 100 Filed 07/28/20 Page 4 of 6 PageID #: 6264




 The Honorable Nicholas G. Garaufis
 July 28, 2020
 Page 4 of 6


 large majority of the shares on the Company List, specifically those shareholders who together held
 approximately 5.5 million out of the 7.7 million shares. However, that leaves approximately 2.2
 million shares spread across more than two thousand shareholders that we do not represent and who
 have never come forward in this matter. While many of these shareholders held very few shares
 (some as little as one share), they are nonetheless at least potentially identifiable and could be
 victims entitled to restitution. United States v. Catoggio, 326 F.3d 323, 328 (2d Cir. 2003)
 (“[A]lthough we believe the victims of [the defendant’s] fraud are identifiable, the court erred in not
 identifying them before ordering restitution.”).

          Because the investors on the Company List can at least potentially be identified and located
 (and possibly found to be victims), since last week’s status conference, we informed both the
 Government and counsel for the Defendant of this list. The Government has expressed its view that
 an effort should be made to contact these additional individuals who held Africo shares during the
 relevant period. We certainly do not object, and although we do not represent any of these former
 shareholders, we have offered to assist the Government in any way we can to get notices out as
 quickly as possible so that restitution can be Ordered to our clients as quickly as possible. The
 Government is now coordinating with its victim-witness team and has promised to update us in the
 next day or two on its plan for trying to reach these victims. At that time, we can submit a joint
 letter to the Court providing a game plan on the method and timing for getting such notices out as
 promptly as possible.

          As for the Defendant, it has advised that it will wait and see how many (if any) additional
 identified victims come forward as a result of these notices. If the number of new victims does not
 materially change the percentage of shares represented, the Defendant will go forward with the
 contingent settlement with our clients by paying the agreed upon $136 million to the Identified
 Victims, plus an additional amount to any newly identified victims. If the new victims do materially
 change the percentage of shares represented, the Defendant will then determine whether it will
 adhere to the contingent settlement agreement by paying $136 million to the Identified Victims and
 an additional amount to any newly identified victims; or withdraw from the contingent settlement
 altogether and await the Court’s determination on the value of Africo’s mining rights and the
 corresponding restitution to be paid to the victims, but now with a larger percentage of the victims
 having been identified.

 The Relevance of 18 U.S.C. § 3664(d)(5)

          Section 3664(d)(5) does not require a court to wait 90 days following sentencing to impose
 restitution. Rather, this provision allows a court to take additional time to order restitution, where a
 “victim’s losses are not ascertainable” at sentencing. We did not locate any case holding that a court
 was required to delay ordering restitution for 90 days under § 3664(d)(5) purely so that the
 Government could search for additional victims, especially where, like here, reasonable efforts had
 already been made to find those victims and additional efforts are still to be undertaken in advance
 of sentencing. Instead, the case law supports the clear interpretation that § 3664(d)(5) imposes a
Case 1:16-cr-00515-NGG-LB Document 100 Filed 07/28/20 Page 5 of 6 PageID #: 6265




 The Honorable Nicholas G. Garaufis
 July 28, 2020
 Page 5 of 6


 deadline rather than a requirement. See, e.g., Dolan v. United States, 560 U.S. 605, 608, 611 (2010)
 (holding that a “sentencing court that misses the 90-day deadline nonetheless retains the power to
 order restitution” at least in part because § 3664(d)(5) is a “deadline seek[ing] speed by creating a
 time-related directive that is legally enforceable but does not deprive a judge or other public official
 of the power to take the action to which the deadline applies if the deadline is missed”) (emphasis
 added). See also Gushlak, 728 F.3d at 191 (holding that the court was empowered to order
 restitution beyond the 90-day deadline); United States v. Qurashi, 634 F.3d 699, 705 (2d Cir. 2011);
 United States v. Pickett, 612 F.3d 147, 148 (2d Cir. 2010) (holding district court had authority to
 order restitution more than 90 days after defendant’s sentencing hearing).

         Here, of course, assuming the Defendant adheres to the contingent settlement agreement, the
 losses for the Identified Victims will have been reasonably “ascertained” in advance of sentencing,
 which is why the parties approached the Court with their joint recommendation for a settlement
 amount. However, based on the Company List, as discussed above, we agree with the Government
 that an effort should be undertaken to notify the other individuals and entities on that
 list. Accordingly, we agree that sentencing should be delayed until that process is completed and the
 universe of identified victims is finalized.

 Proposed Next Steps

          As we alerted the Court in our letter of July 13, 2020, Dkt. No. 98, the Defendant and the
 Identified Victims are in the process of negotiating and executing a conditional settlement agreement
 pursuant to which Defendant will agree to pay the Recommended Restitution Amount to counsel for
 the Identified Victims on the day of sentencing upon satisfaction of certain conditions (the
 “Settlement Agreement”). This conditional Settlement Agreement, which is designed to facilitate
 and expedite payment to the Identified Victims without the need for further proceedings either by the
 Court or the Probation Department, is contingent on: (i) the Court accepting and ordering a
 restitution amount to the Identified Victims that is not materially higher than $136 million, (ii)
 Defendant not withdrawing from the Settlement Agreement due to additional victims coming
 forward in advance of sentencing who materially impact the shares represented by the identified
 victims before the Court, and (iii) Defendant being entitled to have its payment to the Identified
 Victims pursuant to the separate Settlement Agreement, plus any additional amount Defendant
 agrees to pay to any additional victims that may come forward in advance of sentencing, constitute
 full satisfaction of the Court’s restitution order. See 18 U.S.C. §3664(j)(2).

         Based on the above, we submit that the sequencing of further proceedings in this matter
 should be as follows: (i) the Government promptly sends out a notice to the other victims on the
 Company list, (ii) a reasonable period of time is given to those victims to respond, (iii) a final
 percentage of the former Africo equity holders is determined from the Identified Victims we
 represent and any newly identified victims, (iv) if that percentage is materially higher than 68% of
 the equity holders in Africo, the Defendant will then advise the other parties and the Court whether it
 will proceed with the settlement, including paying the additional victims, and (v) if the victim
Case 1:16-cr-00515-NGG-LB Document 100 Filed 07/28/20 Page 6 of 6 PageID #: 6266




 The Honorable Nicholas G. Garaufis
 July 28, 2020
 Page 6 of 6


 percentage is not materially higher than 68%, or if it is but Defendant nevertheless elects to proceed
 with the contingent settlement by paying $136 million to the Identified Victims and an additional
 amount to the other identified victims, the sentencing of Defendant can immediately move forward.


                                              Respectfully submitted,

                                              WILSON SONSINI GOODRICH & ROSATI
                                              Professional Corporation

                                              s/ Morris J. Fodeman
                                              Morris J. Fodeman
                                              Michael S. Sommer
                                              Kate T. McCarthy
                                              1301 Avenue of the Americas, 40th Floor
                                              New York, New York 10019
                                              Telephone: (212) 999-5800
                                              Facsimile: (212) 999-5899
                                              mfodeman@wsgr.com
                                              msommer@wsgr.com
                                              kmccarthy@wsgr.com

                                              Counsel for the Identified Victims


 cc: All Counsel of Record (via CM/ECF)
